Citation Nr: 0408605	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for PTSD, among other claims.

The veteran offered testimony before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing held in February 
2003.

In February 2003, the veteran waived the RO's jurisdiction 
for consideration of additional evidence, a stressor 
statement, submitted to the Board pertaining to his service 
connection claim.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

A review of the veteran's DD-214 personnel record indicates 
that he served aboard the USS Benewah (ABP-35) during the 
Vietnam War and received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.

In his February 2003 hearing, the veteran testified that he 
participated in VA group therapy for PTSD from approximately 
April to September 2000.  Since that time, he reported 
receiving recent treatment from a psychiatrist in the VA PTSD 
clinic.  The veteran stated he received Social Security 
disability due to his chronic obstructive pulmonary disease.  

The veteran's claims folder contains VA outpatient treatment 
records dated from January 1999 to August 2001.  The veteran 
has testified to receiving recent VA treatment for his PTSD, 
however, no records of this treatment are associated with the 
claims folder.  In this case, VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

In the veteran's hearing testimony, he stated that his ship, 
and other ships that patrolled the Mekong River, were 
subjected to constant small arms fire, rocket attacks, and 
mine explosions that injured and killed many men.  He 
testified that he helped carry seriously wounded and dying 
men to sickbay.  He testified that when he went ashore to 
pick up supplies, he and his comrades were "caught in mortar 
fire" and he witnessed more casualties and death.  As a 
result of these reported combat stressors, the veteran stated 
that he attempted suicide and was admitted to sick call for a 
one- to two-day period.  He testified that he could not 
recall whether the treating corpsman recorded this event in 
the ship's logbook.  

The requirements for service connection for PTSD are laid out 
at 38 C.F.R. § 3.304(f) (2003).  Under that regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence of the claimed stressor.  
Where the veteran engaged in combat with the enemy, the 
stressor will generally be conceded.  However, since the 
evidence does not support a finding that the veteran engaged 
in combat with the enemy, verification of his reported 
stressors is required.  38 C.F.R. § 3.304(f)(1).

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file to ensure 
compliance with the mandates of the VCAA.  
In particular, ensure that the 
notification requirements and development 
procedures of VCAA are fully satisfied and 
send the veteran a letter detailing the 
provisions of VCAA and the associated 
implementing regulations.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

2.  Obtain any records of the veteran's 
treatment for a psychiatric disorder to 
include PTSD from the Las Vegas VA Medical 
Center for the period from July 2001 to 
the present.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
unit records and histories, ship's log, 
daily staff journals, operational reports 
for the USS Benewah (APB-35) for the 
period from January 1968 to January  
1969, to include reports of rocket 
attacks during Summer 1968 and 
September/October 1968.  The veteran's 
stressor statement should be included in 
this  inquiry.

5.  If after the above development has 
been completed to the fullest extent 
possible and the RO determines that a 
stressful event occurred, then the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the a psychiatric 
examination to determine whether the 
veteran meets the criteria for a diagnosis 
of PTSD.  If the veteran meets the 
criteria for the diagnosis, the examiner 
should specify the stressors that support 
the diagnosis.  Send the claims folder to 
the examiners for review.
6.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim.  If the 
benefits sought continue to be denied, 
issue a supplemental statement of the 
case.  Thereafter, if appropriate, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


